Twenty years ago the
Bahamas took its seat as the 138th Member in this Assembly
of the United Nations, and we proudly assumed the solemn
obligations and responsibilities conferred by the Charter.
This session marks our twentieth anniversary, which we
celebrate with our friends of the now reunited Germany with
whom we were admitted.
As we reflect on the global events of those two
decades, we see a world significantly transformed. Where
there was a single Soviet Union and a single Yugoslav
Republic, we now have the Commonwealth of Independent
States and the Baltic States. In addition, the admission of
many new States to this great Organization has resulted in
an almost complete universality of membership. It is
therefore with much joy that we warmly welcome all new
Members and extend to each the fraternal hand of friendship
and partnership in the continued struggle for human dignity
and development.
The Bahamas has also witnessed significant national
development since its membership. Today we are one of the
most stable and democratic societies. We are proud of this
achievement, and we encourage all those who would to
6 General Assembly - Forty-eighth session
follow our example of freedom, justice and peace, buttressed
by sound principles of human and national development.
We have yet another reason for celebration. Your
unanimous election to the presidency of this forty-eighth
session of the General Assembly, Sir, is an historic occasion
not only for you personally and for your great country but
also for every Caribbean Government and person.
Bahamians, together with all Caribbean peoples, therefore
pay high tribute to you and to your country. We are fully
conscious of your impeccable and enviable credentials as a
diplomat, and we are satisfied that those same skills will
serve to guide us through this session, despite its challenges,
to successful and lasting results.
Permit me also to pay high tribute to your predecessor,
Mr. Stoyan Ganev of Bulgaria, for his outstanding
contributions to the forty-seventh session of the General
Assembly. His presidency witnessed significant
achievements and today we are the beneficiaries of his
visionary leadership.
While we who are privileged to represent our
Governments have the luxury of pronouncing international
policies, the Secretary-General enjoys no such luxury. His
is the responsibility of going beyond the rhetoric to the
substance of the many resolutions and decisions which we
adopt in this Assembly each year. His task is therefore
dauntingly complex. Nevertheless, he has borne his
enormous responsibilities with great dignity and high
distinction.
In this connection, we cannot help but recall the biblical
injunction: "Out of Egypt have I called my Son". (The
Holy Bible, Matthew 2:15) Like his predecessor, he has
performed beyond our expectations, and is deserving of our
praise for his proficiency in assisting this Organization in
shaping contemporary history so dramatically.
At this juncture I wish to take this opportunity to
extend the deepest sympathy of the Government and the
people of the Bahamas to the people and the Government of
India, who suffered such tragic loss of life and property
during the recent devastating earthquake, and to reaffirm our
solidarity with them during this time of national disaster.
It would be very easy for me on behalf of my
Government and country to rehearse the developments of the
past year and offer the members of the Assembly some
observations. However, we believe that a focus on the
future is more timely.
As we near the fiftieth anniversary of the Organization,
it is the view of the Bahamas that that significant turning-
point should be seized as an opportunity to assess where we
are and what is required to move further ahead in the
fulfilment of the principles of the Charter, so that the
forthcoming anniversary will indeed be cause for celebration.
In reflecting on what is required to move ahead, we
invite all Member States to focus with us on how each one
of us, given our varied capacities, can assist the Organization
in moving closer to the full achievement of the principles
enshrined in the Charter.
There is no question that the United Nations, in its
often unappreciated role in the promotion of such objectives
as international cooperation and respect for human rights,
has been vindicated in this approach by successes far beyond
expectations.
In the political sphere, such successes include the
fostering of a shift to democracy in Eastern Europe; the
dramatic reduction, through voluntary destruction, of nuclear
weapons; the Mission of the Organization of American
States (OAS) and United Nations in Haiti; the establishment
of the International Tribunal for the Prosecution of Persons
Responsible for Serious Violations of International
Humanitarian Law Committed in the Territory of the Former
Yugoslavia since 1991; the establishment of the Transitional
Executive Council in South Africa; the very recent signing
of the historic peace accord between Israel and the Palestine
Liberation Organization (PLO), as well as the Declaration of
Principles between Israel and Jordan; and the repelling of
aggression and the restoration of sovereignty in Kuwait. In
this context, the Security Council resolution that determines
the Kuwaiti boundary must be respected.
In addressing the hurdles which must be overcome
before lasting solutions are achieved, we believe that more
emphasis should also be placed on the expanded economic,
social and military role of the United Nations. That role is
demonstrated by the peace-keeping forces dispatched
globally and by the recent successful Conferences on
Environment and Development and Human Rights, as well
as by the forthcoming conferences on women, population
and development, the Summit for Social Development and,
most importantly for the Bahamas, the forthcoming
Conference on Sustainable Development of Small Island
Developing States, scheduled to be held at Barbados in 1994.
The Bahamas places particular emphasis on the role of
the United Nations in the economic and social fields and
fully expects that the revitalized United Nations will provide
an enhanced capacity for the Organization to perform that
Forty-eighth session - 11 October l993 7
important role. It is in this context, therefore, that we
support the efforts of the Secretary-General to restructure the
Organization in the economic and social fields.
As members are aware, success invariably brings
greater responsibilities and challenges. Indeed, these greater
responsibilities, challenges, and even attendant impediments,
have regrettably already begun to sour the excitement of the
many achievements attained. But we must not let this
reverse side of success debilitate us. We must remain
focused so that narrower vested interests do not hinder the
achievement of goals set in the wider interest. We must
permit no circumstance to impede the earliest cessation of
the atrocities of war for a return to peaceful settlement of
disputes. We must be sensitive to and respond practically,
in the spirit of the Charter, to national needs, pressures and
civil unrest. The call for regional action in the settlement of
disputes and peace-keeping will also need to be further
emphasized as we seek to maintain the integrity of the
Organization.
In this connection, we particularly underscore the need
for the fullest support of the implementation of the
Governors Island Accord on the restoration of democracy in
Haiti, not only on the basis of unrelenting moral pressure
but, equally, through material and technical assistance
towards fostering the economic revitalization and enduring
health of that country’s democratic institutions.
While the unpleasant spectacle of politics through
conflict has reasserted itself at the centre of the world stage,
regrettably, politics has two companions, which often
influence it, though rarely gaining the same degree and
magnitude of attention given to politics. These two
companions are economic and social tensions. We must
ever be vigilant of these two, often unruly companions.
Again, we must find our focus in the purposes and principles
of the Charter.
Against that background, there are several questions I
feel must be put as part of the deliberations we will
undertake during this session.
First, is the peace dividend releasing adequate resources
and civilian expertise to impact developmental needs?
Secondly, should life after self-determination for the
newer members of the international community provoke
stagnant growth in those less-recently sovereign?
Thirdly, is there sufficient retraining and assistance to
ensure that the trade liberalization facilitated by megablocs
promotes fair, democratic and transparent institutional
strengthening and the widest empowerment?
And, lastly, how do we ensure that environmental
awareness, as a catalyst for a better quality of life globally,
does not become yet another trade conditionality?
These questions are being posed because, if they are
neglected or inadequately addressed, the new world order
will be but a shifting of power centres and a spawning of
new seeds of international economic, social and political
instability.
In many countries, including the Bahamas, social
tensions are reordering national priorities. We must return
to basics in dealing with problems of a pandemic nature,
such as poverty, illicit drugs, crime, violence, international
terrorism, human rights violations and disease, especially the
urgent necessity for dealing with the devastations caused by
acquired immune deficiency syndrome (AIDS).
Throughout this global village our Member States are
facing the disintegration of the traditional family values,
coupled with rampant unemployment. We must
re-emphasize those spiritual values which respect life, the
dignity and worth of the human person and his or her
importance to national life and development. In order that
our peoples will avoid hopelessness and survive the adverse
effects of economic decline, we must share more directly the
burden of action for solutions with those community
institutions and social partners which are the teachers and
the examples of positive spiritual and moral values.
Fundamentally, the Bahamas remains morally persuaded
of, and financially committed to, the goals and worth of the
United Nations. To underscore this commitment, The
Bahamas has recently deposited instruments of accession to
international agreements in some of the priority areas on the
United Nations agenda, including the International Covenant
on Civil and Political Rights, The International Covenant on
Economic, Social and Cultural Rights, the Convention on the
Elimination of all Forms of Discrimination against Women
and the Convention Relating to the Status of Refugees, and
we shall shortly sign the chemical weapons Convention. In
reality, the approaches and solutions found in these
Conventions have long been traditional Bahamian policy and
practice.
Despite a 100 per cent increase in the regular budget
assessment for the Bahamas over the past five years, we
remain unwavering in our acceptance of the necessary
sharing of the financial burden in order that this
Organization may achieve its objectives. On the other hand,
8 General Assembly - Forty-eighth session
the Bahamas wishes to have consideration given to the level
of its assessment, and in that process we shall be submitting
evidence that our reputed comparatively high per capita
income not only masks the true indigenous per capita
income situation, but also belies the increasing demands
arising from the development needs of our widely scattered
archipelago. We submit that, given these circumstances,
there ought to be some mitigation available to the Bahamas,
given these circumstances.
The Bahamas is very cognizant that we remain one of
the few cases of comparative political tranquillity and
unassailed natural beauty. Our commitment to the
maintenance of national unity and the preservation of the
environment is unwavering. We therefore believe that the
Bahamas is ideally suited as a propitious setting for difficult
negotiations, and we offer the Organization our facilities,
which, we are convinced, will enhance the conduct of such
affairs. We further pledge our commitment to contribute, to
the extent possible, to making operational the
Secretary-General’s "Agenda for Peace" and Papua New
Guinea’s proposed agenda for development. We see these
agenda items as practical approaches to dealing with
problem-solving for conflict resolution, peace-keeping and
post-conflict peace-building, and poverty alleviation.
As we approach the fiftieth year of our Organization’s
existence, to ensure even better years ahead our watchwords
should be "perspective" and "purpose": perspective in not
losing sight of the goals of our founding fathers, who
emphasized the primacy of people in the preamble to our
Charter; and purpose in recognizing and accepting that the
means for, and the road to, the end of international disorder
and insecurity must begin with the individual. Our initially
separate personal attitudes, motives and actions ultimately
determine whether there will be an international climate for
peace or one for disorder. The success of our Organization
is therefore dependent, at one and the same time, on our
international, collective and personal actions.
In our Caribbean corner of this global village, the
Bahamas continues its efforts in the struggle to bring about
peace and democracy in neighbouring Haiti. The success of
this process will permit our own social and economic
landscape to be relieved of the extra burden of caring for the
thousands of illegal immigrants from that country who defy
the sometimes harsh elements of nature in search of a safe
haven in our relative paradise.We trust that the world - and
especially the Member States of this Organization - has
taken due note of the enormous weight imposed upon our
small country by this undertaking. The Bahamas has well
demonstrated its concern and care for its neighbours of the
Republic of Haiti. I call to mind the famous statement by
one of the young residents of Father Flanagan’s Boys’ Town
United States of America . When asked about the concern
and care he demonstrated for his brother he replied, "He
ain’t heavy, Father; he’s my brother". The fact is, our
brother is heavy, but we bear him gladly, in Christian
charity, and in full and great expectation of imminent peace
in Haiti.
Our Bahamas remains proudly and immovably in
league with this great Organization.
